DLD-215                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-1128
                                       ___________

                                  NICHOLAS QUEEN,
                                             Appellant

                                             v.

                             WARDEN LEWISBURG USP
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                             (D.C. Civil No. 3-98-cv-02074)
                     District Judge: Honorable Richard P. Conaboy
                      ____________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     April 14, 2016

        Before: CHAGARES, GREENAWAY, JR., and GARTH, Circuit Judges

                              (Opinion filed: May 17, 2 016)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                              1
       Nicholas Queen, a federal prisoner, appeals the District Court’s denial of his

motion for relief brought pursuant to Fed. R. Civ. P. 60(b). For the reasons below, we

will summarily affirm. See Third Circuit LAR 27.4 and I.O.P. 10.6.

   In 1994, Queen was sentenced to 562 months in prison by the United States District

Court for the District of Maryland for his involvement in a series of bank robberies and

related offenses. In 1998, while incarcerated within the Middle District of Pennsylvania,

Queen filed a habeas corpus petition pursuant to 28 U.S.C. § 2241. In January 2000, the

United States District Court for the Middle District of Pennsylvania denied his petition,

and we affirmed that denial. See Queen v. Warden, C.A. No. 00-2786, 276 F.3d 579 (3d

Cir. Oct. 05, 2001) (Table). Since then, Queen has repeatedly and unsuccessfully sought

relief from the District Court’s judgment. As we write for the benefit of the parties alone,

we need not repeat that history here. See Queen v. Romine, C.A. No. 05-4564, 156 F.

App’x 491 (3d Cir. Dec. 5, 2005); Queen v. Dodrill, C.A. No. 04-1212, 112 F. App’x 867

(3d Cir. Sept. 8, 2004) (Table).

       On December 4, 2015, Queen filed a motion for relief from the District Court’s

January 2000 judgment pursuant to Fed. R. Civ. P. 60(b)(6). He argued that the District

Court erred by “applying a limitation to its review of the circumstances to Petitioner’s

claims of unlawful incarceration.” The District Court denied the motion by order entered

December 14, 2015. Queen then filed a “Motion to Dismiss Pending 60(b)(6) motion and

Adopt the instant 60(b)(4) Motion” which the District Court denied by order entered

December 22, 2015.
                                             2
       Queen then filed a notice of appeal. He stated that he had received the District

Court’s December 14th order dismissing his “Motion to Dismiss Pending 60(b)(6)

motion and Adopt the instant 60(b)(4) Motion” and was enclosing his notice of appeal.

However, the District Court’s December 14th order denied the Rule 60(b) motion; it was

the District Court’s December 22nd order which denied the “Motion to Dismiss Pending

60(b)(6) motion and Adopt the instant 60(b)(4) Motion.” This ambiguity as to which

order is being appealed need not detain us long because an appeal from either order is

completely without merit.

       We review the denial of a motion pursuant to Rule 60(b) for an abuse of

discretion. Jackson v. Danberg, 656 F.3d 157, 162 (3d Cir. 2011). Rule 60(b)(6) permits

a litigant to move for relief from a judgment for “any other reason that justifies relief.” A

litigant moving under Rule 60(b)(6) must show “extraordinary circumstances” to justify

reopening a final judgment. Gonzalez v. Crosby, 545 U.S. 524, 535 (2005). Queen’s

repetition of his previously rejected arguments does not constitute extraordinary

circumstances. The District Court did not abuse its discretion in denying Queen’s Rule

60(b) motion.

       Rule 60(b)(4) provides a party with relief from a judgment that is void. Our

review of the District Court’s denial of the Rule 60(b)(4) motion is plenary. Budget

Blinds, Inc. v. White, 536 F.3d 244, 251 n.5 (3d Cir. 2008). Queen argued in his Rule

60(b)(4) motion that the District Court lacked jurisdiction to authorize the Bureau of

Prisons to detain him. However, Queen is not detained pursuant to the District Court’s
                                              3
January 2000 order denying his § 2241 petition but rather pursuant to a criminal

judgment from the United States District Court for the District of Maryland. Moreover,

Queen himself invoked the District Court’s jurisdiction when he filed his original § 2241

petition. The District Court did not err in denying Queen’s Rule 60(b)(4) motion.

       Summary action is appropriate if there is no substantial question presented in the

appeal. See Third Circuit LAR 27.4. For the above reasons, as well as those previously

set forth by the District Court and this Court, we will summarily affirm the District

Court’s order. See Third Circuit I.O.P. 10.6.




                                             4